         Case 1:16-cv-10960-ADB Document 150 Filed 07/03/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                          )
                  Plaintiff,              )                   Civil Action No.
                                          )                   1:16-cv-10960-ADB
      v.                                  )
                                          )
CHRISTOPHER R. ESPOSITO,                  )
ANTHONY JAY PIGNATELLO,                   )
JAMES GONDOLFE,                           )
RENEE GALIZIO,                            )
LIONSHARE VENTURES LLC, and               )
CANNABIZ MOBILE, INC.                     )
                                          )
Defendants.                               )
__________________________________________)

                                 JOINT STATUS REPORT

       This report is submitted pursuant to the Court’s April 3, 2019 Order, Dkt. No. 149. The

status of this matter, as described in the parties’ report dated April 3, 2019, remains unchanged.

Thus, the parties request that the Court order that the parties file a supplemental status report

within 120 days.




                                                  1
         Case 1:16-cv-10960-ADB Document 150 Filed 07/03/19 Page 2 of 2



                                                    Respectfully submitted,

Dated: July 3, 2019

 SECURITIES AND EXCHANGE                            ANTHONY JAY PIGNATELLO,
 COMMISSION,                                        By his attorney,
 By its attorneys,
                                                    /s/ Eric P. Christofferson            _
 /s/ David H. London                                Eric P. Christofferson (BBO# 654087)
 David H. London                                    DLA PIPER LLP (US)
 Lauchlan Wash                                      33 Arch Street, 26th Floor
 33 Arch Street, 24th Floor                         Boston, MA 02110
 Boston, Massachusetts 02110                        Email: eric.christofferson@dlapiper.com
 Telephone: (617) 573-8997 (London)                 Tel: (617) 406-6089
 Facsimile: (617) 574-4590                          Fax: (617) 406-6198
 Email: londond@sec.gov



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on July 3, 2019, a true and correct copy of the foregoing document
was filed through the Court’s CM/ECF system, and accordingly, the document will be sent
electronically to all participants registered to receive electronic notice in this case.


                                                      /s/_Eric P. Christofferson _
                                                      Eric P. Christofferson




                                                2
